Citation Nr: 0623700	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  97-22 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability of the back, with 
neurological impairment of the lower extremities, due to 
surgical treatment by the Department of Veterans Affairs (VA) 
in June 1983 and February 1984.


REPRESENTATION

Appellant represented by: Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in December 
1995 and February 1997 by the Department of Veterans Affairs 
Regional Office (RO) in Milwaukee, Wisconsin.

This case has undergone a protracted appellate history.  In 
January 1999, the Board issued a decision that denied (as not 
well grounded) the veteran's claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 (for additional disability 
of the back, with neurological impairment of the lower 
extremities, as result of VA surgical treatment in June 1983 
and February 1984).  Although the January 1999 Board decision 
was initially upheld by the United States Court of Appeals 
for Veterans Claims (Court) in a September 2000 memorandum 
decision, the veteran appealed the Court's decision to the 
Federal Circuit Court, which, in March 2001, remanded the 
claim back to the Court.  In March 2001, the Court in turn 
vacated its previous September 2000 memorandum decision and 
remanded the claim to the Board.  

In December 2003, the Board remanded the claim to the RO for 
additional development that included a request for treatment 
records.  The RO undertook additional development and 
provided the veteran notice under the provisions of the VCAA, 
issued a supplemental statement of the case, and returned the 
claim to the Board.

In August 2004, the Board issued a decision, which denied the 
veteran's claim for compensation under § 1151 for additional 
disability of the back, with neurological impairment of the 
lower extremities, as a result of surgical treatment by VA in 
June 1983 and February 1984.  Thereafter, the veteran 
appealed this decision to the Court, which remanded the case 
to the Board for further adjudication in December 2005.           

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim.  38 C.F.R. § 19.9 
(2005).  A summation of the relevant evidence is set forth 
below.  

The medical reports of record reflect that the veteran has 
received treatment for chronic back pain over many years, 
dating as far back as February 1979.  While most of the 
medical reports note a back disability, only three records 
specifically address the possible cause or origin of the 
veteran's recurring chronic back pain.  These are: A 
September 1990 private medical report, a June 1995 VA 
examination, and a January 1997 VA examination.  

1990 Private Medical Report
In 1990 the veteran consulted with T.O.O., M.D. with respect 
to his low back pain.  The physician examined X-rays taken in 
1986 and noted that there was no evidence of recurrent disc 
herniation.  He also determined, however, that the veteran 
had degenerative changes particularly at the facet joints, 
and commented that such "degenerative changes I believe 
[are] the present causation of pain plus the prior surgery."  
The physician recommended some treatment options and 
suggested that the veteran obtain more recent CT scans. 

1995 & 1997 VA Examinations
During the June 1995 VA examination, the examiner recorded 
the veteran's treatment history of low back pain, to include 
his June 1983 and January 1984 VA surgeries, as well as his 
complaints of chronic low back pain with radiation into both 
lower extremities.  The examiner also noted the veteran's 
belief that his current problems were related to his 2 VA 
surgeries.  

A physical examination revealed a mild diffuse tenderness to 
palpitation throughout the lumbar spine, normal lumbar 
lordosis, and no fixed postural deformities or muscular 
spasm.  The veteran displayed normal sensation to light touch 
throughout the lower extremities as well as normal motor 
strength.  Additionally, X-rays of the lateral and oblique 
lumbosacral spine taken during that visit demonstrated some 
very mild articular facet degenerative joint disease at L5-
S1.  The examiner noted that the X-rays disclosed otherwise 
normal results, with good disc space height.  

Based on the veteran's history and the examination, the 
examiner diagnosed the veteran with mechanical low back pain 
with mild L5-S1 facet degenerative joint disease.  He further 
commented, in contrast to the 1990 private physician, that 
the veteran's present complaints were "completely unrelated 
to his past VA treatments," and "are more related possibly 
to his original injury and to his current smoking and 
obesity."  The examiner found no evidence that the prior VA 
surgeries caused the veteran's current mechanical back pain. 

In the January 1997 VA examination report, the examiner, like 
the 1995 examiner, declared that "[a]fter a review of the 
information provided, more specifically, the history [a]s 
summarized in the rating decision of 12/13/1995 and the 
report of the neurological examination conducted on 
03/10/1996 to 03/20/1996, I am of the opinion that the 
veteran did not suffer additional nerve and tissue damage as 
a result of the surgeries to his lumbar spine."  (Emphasis 
in original).  The examiner noted the veteran's two lumbar 
surgeries and commented that after the second surgery, the 
veteran had reported good relief of pain.  He also observed 
that ongoing low back pain with radicular symptoms may be 
seen in a percentage of patients who underwent lumbar surgery 
or multiple lumbar surgeries.  The examiner asserted that 
this fact "does by no means imply additional nerve and 
tissue damage as a result of the surgeries," but instead, 
because the veteran initially reported good relief of pain, 
this could imply recurrent or progressive radiculopathy.   

No other medical reports of record specifically address the 
causal relationship, if any, between the veteran's low back 
disability with neurological impairment of the lower 
extremities and his 1983 and 1984 VA surgeries.

Duellman v. Nicholson
In the Court's December 2005 Order, by with the Board is 
bound, Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991) 
(recognizing that "any rulings, interpretations, or 
conclusions of law contained in . . . a [Court of Appeals for 
Veterans Claims] decision are authoritative and binding . . . 
[and] are to be followed by . . . the Board of Veterans' 
Appeals . . . in adjudicating and resolving claims"), it 
determined that the Board erroneously had relied on the two 
VA examinations because they were not adequate for the 
purposes of evaluating the veteran's § 1151 claim, as neither 
of the two examiners apparently had reviewed the veteran's 
claims file prior to issuing their opinions.  Duellman v. 
Nicholson, No. 04-1626 (Dec. 28, 2005); Joint Motion for 
Remand at 2-3 (incorporated in the Court Order by reference).  
The Court stated that "[s]uch a review would ostensibly be 
required in a situation where, as here, the issue is whether 
the treatment the [veteran] received from VA resulted in 
additional disability."  Duellman v. Nicholson, No. 04-1626 
(Dec. 28, 2005); Joint Motion for Remand at 2-3 (incorporated 
in the Court Order by reference).  With this determination in 
mind, the Court directed the Board to provide adequate 
reasons and basis for its findings and conclusions on all 
material issues of fact and law.

Law and Regulations

The law on compensation for disability due to VA treatment, 
38 U.S.C. § 351, was later renumbered 38 U.S.C. § 1151.  The 
statute was revised, effective October 1, 1997, and the 
current version of the law is more restrictive than the old 
version.  As explained below, however, because the veteran's 
claim was filed before the revision of 38 U.S.C.A. § 1151, 
the more favorable version is applicable.

To provide some historical perspective, the Board notes that 
in 1991, the United States Court of Appeals for Veterans 
Claims (Court) invalidated 38 C.F.R. § 3.358(a)(3), a portion 
of the regulation utilized in deciding claims under 38 
U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), 
aff'd Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 (1994).

In affirming the Court's decision, the United States Supreme 
Court (Supreme Court) held that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection between 
VA hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  
See Brown, supra.

The provisions of 38 C.F.R. § 3.358(c)(3) formerly required 
that in order for compensation to be payable under § 1151, 
there must be a showing that the additional disability was 
the result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instances of indicated fault on 
the part of VA.

In March 1995 VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 38 
C.F.R. § 3.358 state that where it is determined that there 
is additional disability resulting from a disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of hospitalization or medical treatment, 
compensation will be payable for such additional disability.  
38 C.F.R. § 3.358.

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151 (West 1991).  However, in a precedent 
opinion, the VA Office of the General Counsel held that all 
claims for benefits under 38 U.S.C.A. § 1151, filed before 
October 1, 1997, must be adjudicated under the code 
provisions as they existed prior to that date.  See 
VAOPGCPREC 40-97.

As is generally the case with claims for service connection 
(see, e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999)), a 
claim for 38 U.S.C.A. § 1151 benefits must be supported by 
medical evidence of a current disability and medical evidence 
that the current disability resulted from VA hospitalization, 
medical examination, or treatment.

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993).

The veteran has argued that he is entitled to compensation 
pursuant to 38 U.S.C.A. § 1151, because his low back 
disability was caused by VA treatment, including two 
surgeries.  

Discussion
As reflected above, the September 1990 private physician and 
the two VA examiners have offered conflicting views on 
whether a causal relationship exists between the veteran's 
low back pain, with neurological impairment of the lower 
extremities, and his VA surgical treatments in 1983 and 1984.  
Given this conflict and the Court's holding that the June 
1995 and January 1997 VA examinations were inadequate for the 
purposes of adjudicating the veteran's § 1151 claim, the 
Board determines that further development is warranted.  See 
38 C.F.R. §§ 3.159(c)(4), 19.9 (2005). 

Accordingly, this case is remanded for the following action:

1.	The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in 
the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.159 (2005).  Notice 
consistent with 38 U.S.C.A § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) with 
respect to the claims must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) 
inform the claimant about the 
information and evidence that VA will 
seek to provide; (c) inform the 
claimant about the information and 
evidence the claimant is expected to 
provide; and (d) request that the 
claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should also provide the 
veteran with VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish ratings 
and effective dates for the benefits 
sough as outlined by the Court of 
Appeals for Veterans Claims in Dingess 
v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006).  

2.	The veteran must be afforded a VA 
examination for the purpose of 
determining whether his claimed 
additional disability (namely, 
disability of the back, with 
neurological impairment of the lower 
extremities) is "as a result of" his 
June 1983 and/or February 1984 VA 
surgical treatments.  The examiner is 
advised that a showing of negligence, 
error in judgment, or other fault in 
the treatment furnished by VA is not 
required, and that the medical 
evidence simply must demonstrate that 
the additional disability at issue in 
this case occurred as the result of VA 
treatment.    

After a review of the relevant medical 
evidence in the claims file, a 
physical examination, and any tests 
that are deemed necessary, the 
physician is requested to provide an 
opinion as to whether it is at least 
as likely as not (50 percent or 
greater probability) that the 
veteran's current back disability, 
with neurological impairment of the 
lower extremities disability is the 
result of surgical treatment by VA in 
June 1983 and/or February 1984.  

The physician is advised that the term 
"as likely as not" does not mean 
within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against 
a conclusion is so evenly divided that 
it is medically sound to find in favor 
of causation as to find against 
causation.  More likely and as likely 
support the contended causal 
relationship; less likely weighs 
against the claim. 

The Board emphasizes that the examiner 
must review all the relevant medical 
evidence in the claims file.

The examiner is also requested to 
provide a rationale for any opinion 
expressed.

3.	Then, after completion of any other 
notice or development indicated by the 
state of the record, with 
consideration of all evidence added to 
the record subsequent to the last SOC, 
the AMC/RO must readjudicate the 
veteran's claim.  If the claim remains 
denied, the AMC/RO should issue an 
appropriate SSOC and provide the 
veteran with an opportunity to 
respond.  

After the exam has been conducted and relevant medical 
records obtained, the case should be returned to the Board, 
in accordance with appellate procedures.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369, 371 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


